DETAILED ACTION
This Office Action is in response to Application 17/226,497 filed on 04/09/2021.
In the instant application, claims 1 and 11 are independent claims; Claims 1-20 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first invent or to file provisions of the AIA .
 Drawings
The drawings submitted on 04/09/2021 are acceptable
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/15/2021 and 09/30/2021 were filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Independent Claims 1 and 11 are rejected on the ground of nonstatutory double patenting over claims 1 and 11 of U. S. Patent No. 11,003,324 B1 (hereinafter 324’) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant Application 13/854950
Patent 324’
Claim 1:

A method for providing source evidence in support of information to be used for conducting a transaction, the method being implemented by at least one processor, the method comprising: 

+ displaying, on a screen, a plurality of fields that relate to the transaction; 

+ receiving, from a user, a first user input that corresponds to a first field from among the plurality of fields; 

+ prompting the user to provide source evidence that relates to the received first user input and displaying a list of documents included in a document library database based on the received first user input; 







+ receiving a second user input that corresponds to a first document selected by the user; 

+ displaying a content of the first document; 

+ receiving a third user input that corresponds to a screenshot of a portion of the displayed content of the first document; and 

+ automatically linking the screenshot to the first field.

Claim 11:

 A computing apparatus for facilitating a provision of source evidence in support of information to be used for conducting a transaction, the computing apparatus comprising: 

+ a processor; 

+ a memory; 

+ a display screen; and 

+ a communication interface coupled to each of the processor, the memory, and the display screen, wherein the processor is configured to: 

+ display, on the display a screen, a plurality of fields that relate to the transaction; 

+ receive, from a user via the communication interface, a first user input that corresponds to a first field from among the plurality of fields; 

+ prompt the user to provide source evidence that relates to the received first user input and display a list of documents included in a document library database based on the received first user input; 







+ receive a second user input that corresponds to a first document selected by the user; 

+ display a content of the first document; receive a third user input that corresponds to a screenshot of a portion of the displayed content of the first document; and 

+automatically link the screenshot to the first field.
Claim 1:

A method for providing source evidence in support of information to be used for conducting a transaction, the method being implemented by at least one processor, the method comprising: 

+ displaying, on a screen, a plurality of fields that relate to the transaction; 

+ receiving, from a user, a first user input that corresponds to a first field from among the plurality of fields; 

+ prompting the user to provide source evidence that relates to the received first user input; displaying, on the screen, a button that enables the user to access a document library database; 


+ receiving a second user input that activates the displayed button; 

+ displaying a list of documents included in the document library database; 

+ receiving a third user put that corresponds to a first document selected by the user;

+ displaying a content of the first document; 

+ receiving a fourth user input that corresponds to a screenshot of a portion of the displayed content of the first document; and 

+ automatically linking the screenshot to the first field.

Claim 11:

A computing apparatus for facilitating a provision of source evidence in support of information to be used for conducting a transaction, the computing apparatus comprising: 

+ a processor; 

+ a memory; 

+ a display screen; and 

+ a communication interface coupled to each of the processor, the memory, and the display screen, wherein the processor is configured to:

+  display, on the display a screen, a plurality of fields that relate to the transaction; 

+ receive, from a user via the communication interface, a first user input that corresponds to a first field from among the plurality of fields; 

+ prompt the user to provide source evidence that relates to the received first user input; display, on the display screen, a button that enables the user to access a document library database; 

+ receive a second user input that activates the displayed button; 

+ display a list of documents included in the document library database; 

+ receive a third user input that corresponds to a first document selected by the user; 

+ display a content of the first document; receive a fourth user input that corresponds to a screenshot of a portion of the displayed content of the first document; and 

+ automatically link the screenshot to the first field.
Claim 2-10 and 12-20 of the instant application are similar to claims 2-10 and 12-20 of 324’ respectively


As can be seen from the table above, independent Claim 1 of the instant application is anticipated by Claim 1 of 324’, in that Claim 1 of 324’ contains all the limitations of Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.  Claim 11 is similarly mapped to claim 11 of 324’ as such is unpatentable for obvious-type double patenting.  The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As for claim 1:
	 Step 2A prong 1: The steps of “receiving a third user input that corresponds to a screenshot of a portion of the displayed content of the first document; and automatically linking the screenshot to the first field” describe the act of attaching or linking a document to a selected field and therefore recite an abstract idea. That is, nothing in the claim element precludes the step from practically being performed in the mind (mental process). 
	Step 2A prong 2: The claim recites additional elements of “displaying, on a screen, a plurality of fields that relate to the transaction; receiving, from a user, a first user input that corresponds to a first field among the plurality of fields; prompting the user to provide source evidence that relates to the received first user input and display a list of documents included in a document library database based on the received first user input; receiving a second user input that corresponds to a first document selected by the user; displaying a content of the first document”. These steps amount to gather data for use in the claimed system which is considered insignificant extra-solution activity (MPEP 2106.05(g)). The claim also recited additional elements of, “implemented by at least one processor.” The at least one processor recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2165.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  
	Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “implemented by at least one processor” for displaying .., for receiving …, for prompting …” amount to “applying” the abstract idea with generic computer components (MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
As for claims 2-10: claims 2-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
As for claim 11:
	 Step 2A prong 1: The steps of “receiving a third user input that corresponds to a screenshot of a portion of the displayed content of the first document; and automatically linking the screenshot to the first field” describe the act of attaching or linking a document to a selected field and therefore recite an abstract idea. That is, nothing in the claim element precludes the step from practically being performed in the mind (mental process). 
	Step 2A prong 2: The claim recites additional elements of “displaying, on a screen, a plurality of fields that relate to the transaction; receiving, from a user, a first user input that corresponds to a first field among the plurality of fields; prompting the user to provide source evidence that relates to the received first user input and display a list of documents included in a document library database based on the received first user input; receiving a second user input that corresponds to a first document selected by the user; displaying a content of the first document”. These steps amount to gather data for use in the claimed system which is considered insignificant extra-solution activity (MPEP 2106.05(g)). The claim also recited additional elements of, “a processor, a memory, a display screen and a communication interface coupled to each of the processor, the memory, and the display screen.” These additional elements recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2165.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  
	Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “implemented by at least one processor” for displaying .., for receiving …, for prompting …” amount to “applying” the abstract idea with generic computer components (MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
As for claims 12-20: claims 12-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Allowable Subject Matter
Claims 1-20 objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and a computing apparatus for providing source evidence with respect to information that is usable for supporting values enter by a user in text fields. The method includes: displaying, on a screen, a plurality of fields that relate to a transaction, receiving, from a user, a first user input that corresponds to a first field from among the plurality of fields, prompt the user to provide source evidence that relates to the received first user input.
Independent claims 1 and 11 when considered as a whole, are allowable over the prior art of record.  
The closest prior art, can be found: Dent (US 2013/0151989) teaches an electronic computing device configured to act as a text-entry device and a cursor control device for a second device. The first device includes a touch-sensitive display capable of receiving text inputs and cursor inputs for controlling operations performed on the second device which is communicatively coupled to the first device. The first device can be configured such that selection of a field displayed by the second device can cause information such as text from a focus field to be displayed by the first device. The second device can be configured to send information pertaining to the focus field to the first device. The information can include a warning that the maximum length of input for the focus field has been, or is about to be, exceed.  Greystoke (US 2015/0242930) teaches a method for providing purchase options that includes determining a reliability associated with the feedback and communicating data related to the feedback and the reliability to a yield management system and to at least one supplier. Cotgreave (US 2008/0270425) teaches a method for providing a social networking service, allowing members to view other member’s profiles, allowing members to send each other messages, and automatically matching members or suggesting matches according to their profiles. Members may upload photographs of themselves as part of their profile and facial recognition software is used to automatically match members or to suggest matches to members.   
However Dent, Greystoke and Cotgreave do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1 and 11. For example, the prior arts do not teach of suggest the steps of “displaying, on a screen, a plurality of fields that relate to the transaction; receiving, from a user, a first user input that corresponds to a first field from among the plurality of fields; prompting the user to provide source evidence that relates to the received first user input and displaying a list of documents included in a document library database based on the received first user input; receiving a second user input that corresponds to a first document selected by the user; displaying a content of the first document; receiving a third user input that corresponds to a screenshot of a portion of the displayed content of the first document; and automatically linking the screenshot to the first field.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174